Order entered July 9, 2018




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-18-00097-CV

                                     SHAWN WILSON Appellant

                                                  V.

                                      JOHN D'SILVA, Appellee

                         On Appeal from the County Court at Law No. 5
                                     Dallas County, Texas
                             Trial Court Cause No. CC-18-00054-E

                                              ORDER
           On June 18, 2018, we ordered Dallas County Clerk John F. Warren to file, no later than

July 3, 2018, either the clerk's record or written verification appellant has not paid for the record,

has not filed a statement of inability to afford payment of court costs, or has been ordered by the

court to pay costs and has failed to do so. See Tex. R. Civ. P. 145. To date, neither the clerk's

record nor the requested verification has been filed. Accordingly, we again ORDER Mr.

Warren to file the clerk's record or requested verification. The record or verification shall be

filed no later than July 13, 2018.    Extension requests will be disfavored.

           We DIRECT the Clerk of this Court to send a copy of this order to Mr. Warren and the

parties.

                                                         /s/   DAVID EVANS
                                                               JUSTICE